Judgment of the Appellate Division reversed on the authority ofVincent v. Rix (248 N.Y. 76) and judgment directed in favor of the appellants Harry Redmond Skillen and George W. Skillen decreeing them to be the owners of the real property in question, subject to the plaintiff's lien thereon for $7,000, and directing the plaintiffs to account for the rents and profits since the death of Louisa C. Fox, the judgment to contain the same provisions as to costs and allowances as the judgment appealed from; no opinion.
Concur: CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ.